Exhibit 10.1.q

SEVERANCE AGREEMENT

       THIS SEVERANCE AGREEMENT (this "Agreement") is entered into as of the
10th day of November, 2004, by and among Great Plains Energy Incorporated, a
Missouri corporation, ("Great Plains Energy"), Strategic Energy, L.L.C. a
Delaware limited liability company, (the "Company") and Shahid J. Malik
("Executive").

W I T N E S S E T H

       WHEREAS, Executive currently serves as a key employee of the Company and
the services and knowledge of Executive are valuable to the Company in
connection with the management of the Company's business; and

       WHEREAS, Great Plains Energy and the Company have determined that it is
in the best interests of the Company and its members to secure Executive's
continued services and to ensure Executive's continued dedication and
objectivity in the event of any threat or occurrence of, or negotiation or other
action that could lead to, or create the possibility of, a Change in Control (as
defined in Section 1) of any Parent Company (as defined in Section 1) or the
Company, without concern as to whether Executive might be hindered or distracted
by personal uncertainties and risks created by any such possible Change in
Control, and to encourage Executive's full attention and dedication to the
Company, Great Plains Energy and the Company have entered into this Agreement
with Executive.

       NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, Great Plains Energy, the Company and
Executive hereby agree as follows:

       1.     Definitions.

       For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1.

       (a)     "Beneficial Owner" - the same meaning set forth in Rule 13d-3
under the Exchange Act.

       (b)     "Board" - the Board of Directors of Great Plains Energy
Incorporated.

       (c)     "Cause" - the occurrence of any of the following after the date
hereof: (1) a material breach by Executive of those duties and responsibilities
of Executive which do not differ in any material respect from the duties and
responsibilities of Executive during the 90-day period immediately prior to a
Change in Control (or, for purposes of Section 3(d), during the 90-day period
immediately preceding a Potential Change in Control), other than as a result of
incapacity due to physical or mental illness, which is demonstrably willful and
deliberate on Executive's part, committed in bad faith or without reasonable
belief that such breach is in the best interests of the Company, and is not
remedied in a reasonable period of time after receipt of written notice from the
Company specifying such breach or (2) the commission by Executive of a felony
involving moral turpitude.

1 of 16



--------------------------------------------------------------------------------



       (d)     "Change in Control" - the occurrence of one of the following
events:

(1)     With respect to the Company:

       (A)     Any Person is or becomes the Beneficial Owner, directly or
indirectly, of membership interests in the Company (not including in the
membership interests beneficially owned by such Person any membership interests
acquired directly from the Company or its affiliates other than in connection
with the acquisition by the Company or its affiliates of a business)
representing 50% or more of the combined voting power of the Company's then
outstanding membership interests; or

       (B)     The members of the Company approve a merger or consolidation of
the Company with any other entity or approve the issuance of voting interests of
the Company in connection with a merger or consolidation of the Company, other
than (i) a merger, consolidation, or reorganization of the Company with or
involving any other entity, other than a merger, consolidation, or
reorganization that would result in the voting interests in the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting interests in the
surviving entity) at least 50% of the combined voting power of the voting
interests of the Company (or such surviving entity) outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of the Company (or similar transaction) in which
no Person is or becomes the Beneficial Owner, directly or indirectly, of voting
interests of the Company (not including in the voting interests Beneficially
Owned by such Person any voting interests acquired directly from the Company
other than in connection with the acquisition by the Company of a business)
representing 50% or more of either the combined voting power of the Company's
then outstanding membership interests; or

       (C)     The members of the Company approve a plan of complete liquidation
or dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets.

       Notwithstanding the foregoing, no "Change in Control" shall be deemed to
have occurred with respect to the Company if there is consummated any
transaction or series of integrated transactions immediately following which the
holders of the membership interests of the Company immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in an entity which owns all or substantially all of the
assets of the Company immediately following such transaction or series of
transactions.

(2)     With respect to Great Plains Energy:

       (A)     any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of Great Plains Energy (not including in the
securities beneficially owned by such Person any securities acquired directly
from Great Plains Energy or its affiliates other than in connection with the
acquisition by Great Plains Energy or its affiliates of a business) representing
20% or more of either the then outstanding shares of common stock of Great
Plains Energy or the combined voting power of Great Plains Energy's then
outstanding securities; or

2 of 16



--------------------------------------------------------------------------------



       (B)     the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Great Plains Energy, as such terms are used in
Rule 14a-11 of Regulation 14A under the Exchange Act) whose appointment or
election by the Board or nomination for election by Great Plains Energy's
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the date hereof or
whose appointment, election or nomination for election was previously so
approved; or

       (C)     the stockholders of Great Plains Energy approve a merger or
consolidation of Great Plains Energy with any other corporation or approve the
issuance of voting securities of Great Plains Energy in connection with a merger
or consolidation of Great Plains Energy (or any direct or indirect subsidiary of
Great Plains Energy) pursuant to applicable stock exchange requirements, other
than (i) a merger or consolidation which would result in the voting securities
of Great Plains Energy outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of Great Energy Plains, at
least 60% of the combined voting power of the voting securities of Great Plains
Energy or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of Great Plains Energy (or similar transaction)
in which no Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of Great Plains Energy (not including in the securities
Beneficially Owned by such Person any securities acquired directly from Great
Plains Energy or its affiliates other than in connection with the acquisition by
such Parent Company or its affiliates of a business) representing 20% or more of
either the then outstanding shares of common stock of Great Plains Energy or the
combined voting power of Great Plains Energy's then outstanding securities; or

       (D)     the stockholders of Great Plains Energy approve a plan of
complete liquidation or dissolution of Great Plains Energy or an agreement for
the sale or disposition by Great Plains Energy of all or substantially all of
its assets, other than a sale or disposition by Great Plains Energy of all or
substantially all of its assets to an entity, at least 60% of the combined
voting power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of Great Plains Energy
immediately prior to such sale.

3 of 16



--------------------------------------------------------------------------------



       Notwithstanding the foregoing, no "Change in Control" shall be deemed to
have occurred with respect to Great Plains Energy if there is consummated any
transaction or series of integrated transactions immediately following which the
record holders of the common stock of Great Plains Energy immediately prior to
such transaction or series of transactions continue to have substantially the
same proportionate ownership in an entity which owns all or substantially all of
the assets of Great Plains Energy immediately following such transaction or
series of transactions.

       (e)     "Date of Termination" - (1) the effective date on which
Executive's employment by the Company terminates in accordance with this
Agreement as specified in a prior written notice by the Company or Executive, as
the case may be, to the other, delivered pursuant to Section 11, or (2) if
Executive's employment by the Company terminates by reason of death, the date of
death of Executive.

       (f)     "Exchange Act" - the Securities Exchange Act of 1934, as amended
from time to time.

       (g)     "Good Reason" - without Executive's express written consent, the
occurrence of any of the following events after a Change in Control (or after
any Potential Change in Control under the circumstances described in Clause (2)
of Section 3 (d) hereof (treating all references in this paragraph (g) to a
"Change in Control" as references to a "Potential Change in Control")):

       (1)     any of (i) the assignment to Executive of any duties inconsistent
in any material respect with Executive's position(s), duties, responsibilities
or status with the Company immediately prior to such Change in Control, (ii) a
change in Executive's reporting responsibilities, titles or offices with the
Company as in effect immediately prior to such Change in Control, or (iii) any
removal or involuntary termination of Executive from the Company otherwise than
as expressly permitted by this Agreement or any failure to re-elect Executive to
any position with the Company held by Executive immediately prior to such Change
in Control;

       (2)     a reduction by the Company in Executive's rate of annual base
salary as in effect immediately prior to such Change in Control or as the same
may be increased from time to time thereafter;

       (3)     any requirement of the Company that Executive (i) be based
anywhere other than at the offices where the Executive is located at the time of
the Change in Control, or (ii) travel on Company business to an extent
substantially more burdensome than the travel obligations of Executive
immediately prior to such Change in Control;

       (4)     the failure of any Parent Company, or the Company to (i) continue
in effect any employee benefit plan or compensation plan in which Executive is
participating immediately prior to such Change in Control, unless Executive is
permitted to participate in other plans providing Executive with substantially
comparable benefits, or the taking of any action by any Parent Company or the
Company which would adversely affect Executive's participation in or materially
reduce Executive's benefits under any such plan, (ii) provide Executive and
Executive's dependents welfare benefits (including, without limitation, medical,
prescription, dental, disability, salary continuance, employee life, group life,
accidental death and travel accident insurance plans and programs) in accordance
with the most favorable plans, practices, programs and policies of the Company
and its affiliated companies in effect for Executive immediately prior to such
Change in Control or, if more favorable to Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies, (iii) provide fringe benefits in accordance with the most
favorable plans, practices, programs and policies of the Company and its
affiliated companies in effect for Executive immediately prior to such Change in
Control or, if more favorable to Executive, as in effect generally at any time
thereafter with respect to other peer executives of the Company and its
affiliated companies, (iv) provide an office or offices of a size and with
furnishings and other appointments, together with exclusive personal secretarial
and other assistance, at least equal to the most favorable of the foregoing
provided to Executive by the Company and its affiliated companies immediately
prior to such Change in Control or, if more favorable to Executive, as provided
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies, (v) provide Executive with paid vacation
in accordance with the most favorable plans, policies, programs and practices of
the Company and its affiliated companies as in effect for Executive immediately
prior to such Change in Control or, if more favorable to Executive, as in effect
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies, or (vi) reimburse Executive promptly for
all reasonable employment expenses incurred by Executive in accordance with the
most favorable policies, practices and procedures of the Company and its
affiliated companies in effect for Executive immediately prior to such Change in
Control, or if more favorable to Executive, as in effect generally at any time
thereafter with respect to other peer executives of the Company and its
affiliated companies; or

4 of 16



--------------------------------------------------------------------------------



       (5)     the failure of the Company to obtain the assumption agreement
from any successor as contemplated in Section 10(b).

       For purposes of this Agreement, any good faith determination of Good
Reason made by Executive shall be conclusive; provided, however, that an
isolated, insubstantial and inadvertent action taken in good faith and which is
remedied by the Company promptly after receipt of notice thereof given by
Executive shall not constitute Good Reason.

       (h)     "Nonqualifying Termination" - a termination of Executive's
employment (1) by the Company for Cause, (2) by Executive for any reason other
than a Good Reason, (3) as a result of Executive's death, or (4) by the Company
due to Executive's absence from Executive's duties with the Company on a
full-time basis for at least 180 consecutive days as a result of Executive's
incapacity due to physical or mental illness; provided, however, that a
termination of Executive's employment for any reason whatsoever during the
"Window Period" (hereinafter defined) shall not constitute a Nonqualifying
Termination.

       (i)     "Parent Company" - Great Plains Energy or any other company which
is a direct or indirect parent company of the Company.

5 of 16



--------------------------------------------------------------------------------



       (j)     "Person" - has the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (1) Great Plains Energy, or any other Parent
Company, (2) a trustee or other fiduciary holding securities under an employee
benefit plan of Great Plains Energy or any of its subsidiaries, (3) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (4) a corporation owned, directly or indirectly, by the
stockholders of Great Plains Energy or any other Parent Company in substantially
the same proportions as their ownership of stock of Great Plains Energy or such
Parent Company.

       (k)     "Potential Change in Control" - the occurrence of one of the
following events:

(1)     With respect to the Company:

       (A)     the Company enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control;

       (B)     The Company, or any Person publicly announces an intention to
take or to consider taking actions which, if consummated, would constitute a
Change in Control;

       (C)     Any Person becomes the Beneficial Owner, directly or indirectly,
of voting interests of the Company representing 10% or more of the combined
voting power of the Company's then outstanding voting interests; or

       (D)     the members of the Company adopt a resolution to the effect that,
for purposes of this Agreement, a Potential Change in Control has occurred.

(2)     With respect to any Parent Company:

       (A)     Any Parent Company enters into an agreement, the consummation of
which would result in the occurrence of a Change in Control; or

       (B)     Any Parent Company or any Person publicly announces an intention
to take or to consider taking actions which, if consummated, would constitute a
Change in Control; or

       (C)     Any Person becomes the Beneficial Owner, directly or indirectly,
of securities of any Parent Company representing 10% or more of either the then
outstanding shares of common stock of such Parent Company or the combined voting
power of such Parent Company's then outstanding securities; or

       (D)     the Board of Directors of any Parent Company adopts a resolution
to the effect that, for purposes of this Agreement, a Potential Change in
Control has occurred.

       (l)     "Termination Period" - the period of time beginning with a Change
in Control (or, if later, beginning with the consummation of the transaction,
the approval of which by the Company's members constitutes a Change in Control
under Section 1(d)(1)(B) or (C), or the approval of which by any Parent
Company's stockholders constitutes a Change in Control under Section 1(d)(2)(C)
or (D) hereof) and ending on the earliest to occur of (1) Executive's 70th
birthday, (2) Executive's death, and (3) three (3) years following such Change
in Control (or, if later, three (3) years following the consummation of the
transaction, the approval of which by the Company's members constitutes a Change
in Control under Section 1(d)(1)(B) or (C), or the approval of which by any
Parent Company's stockholders constitutes a Change in Control under Section
1(d)(2)(C) or (D) hereof).

6 of 16



--------------------------------------------------------------------------------



       (m)     "Window Period" - the thirty (30) day period commencing one year
after the date of a Change in Control, or, if later, the thirty (30) day period
commencing one year after the consummation of the transaction, the approval of
which by the Company's members constitutes a Change in Control under Section
1(d)(1)(B) or (C), or the approval of which by any Parent Company's stockholders
constitutes a Change in Control under Section 1(d)(2)(C) or (D) hereof).

       2.     Obligations of Executive.

       (a)     Executive agrees that in the event any person or group attempts a
Change in Control, he shall not voluntarily leave the employ of the Company
without Good Reason (1) until such attempted Change in Control terminates, or
(2) if a Change in Control shall occur, until ninety (90) days following such
Change in Control (or, if later, until the consummation of the transaction, the
approval of which by the Company's members constitutes a Change in Control under
Section 1(d)(1)(B) or (C), or the approval of which by any Parent Company's
stockholders constitutes a Change in Control under Section 1(d)(2)(C) or (D)
hereof). For purposes of the foregoing subsection (1), Good Reason shall be
determined as if a Change in Control had occurred when such attempted Change in
Control became known to the members of the Company.

       (b)     Executive acknowledges and agrees that (1) trade secrets
concerning the business and affairs of the Company, product specifications,
data, know how, formulae, algorithms, compositions, processes, designs,
sketches, photographs, graphs, drawings, samples, inventions and ideas, past,
current, and planned research and development, current and planned manufacturing
or distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and programs (including object code and source code), computer software
and database technologies, systems, structures, and architectures;
(2) information concerning the business and affairs of the Company (which
includes historical financial statements, financial projections and budgets,
historical and projected sales, capital spending budgets and plans, the names
and backgrounds of key personnel, personnel training and techniques and
materials); and (3) notes, analysis, compilations, studies, summaries, and other
material prepared by or for the Company containing or based, in whole or in
part, or any information included in the foregoing, whether reduced to writing
or not ("Confidential Material"), are confidential and are the sole property of
the Company provided, however, that the Confidential Material shall not include
any of the foregoing items which has become publicly known and made generally
available through no wrongful act of Executive or others who were under
confidentiality obligations as to the item or items involved. Executive agrees
that Executive will not disclose any Confidential Material to any person or
entity, either during or subsequent to Executive's employment by the Company,
nor will Executive use any Confidential Material, except in the regular course
of Executive's employment by the Company, without the Company's written consent.
Executive agrees not to make use of the Confidential Material, except on behalf
of the Company. Upon termination of Executive's employment, Executive agrees to
surrender all Confidential Material and any copies thereof as may be in
possession or under control of Executive.

7 of 16



--------------------------------------------------------------------------------



       3.     Payments Upon Termination of Employment.

       (a)     If during the Termination Period the employment of Executive
shall terminate, other than by reason of a Nonqualifying Termination, then the
Company shall pay to Executive (or Executive's beneficiary or estate) within
thirty (30) days following the Date of Termination, as compensation for services
rendered to the Company:

       (1)     a cash amount equal to the sum of (i) Executive's full annual
base salary from the Company and its affiliated companies through the Date of
Termination, to the extent not theretofore paid, (ii) a bonus in an amount at
least equal to the average annualized incentive compensation awards paid or
payable pursuant to any annual incentive compensation plan, including by reason
of any deferral, to Executive by the Company and its affiliated companies during
the five fiscal years of the Company (or if Executive shall have performed
services for the Company and its affiliated companies for four (4) fiscal years
or less, the years during which Executive performed services) immediately
preceding the fiscal year in which the Change in Control occurs, multiplied by a
fraction, the numerator of which is the number of days in the fiscal year in
which the Date of Termination occurs through the Date of Termination and the
denominator of which is 365 or 366, as applicable, to the extent not theretofore
paid, (iii) any amount credited to Executive under any defined contribution
nonqualified deferred compensation plan sponsored by any Parent Company or the
Company, and any other compensation previously deferred by Executive (together
with any interest and earnings thereon), in each case to the extent not
theretofore paid, and (iv) any accrued unpaid vacation pay;

       (2)     a lump-sum cash amount in an amount equal to (i) three (3) times
Executive's highest annual base salary from the Company and its affiliated
companies in effect during the twelve (12) month period prior to the Date of
Termination, plus (ii) three (3) times Executive's average annualized incentive
compensation awards, paid or payable, including by reason of any deferral, to
Executive by the Company and its affiliated companies during the five (5) fiscal
years of the Company (or if Executive shall have performed services for the
Company and its affiliated companies for four fiscal years or less, the years
during which Executive performed services) immediately preceding the fiscal year
in which the Change in Control occurs; provided, however, that in the event
there are fewer than twenty-four (24) whole months remaining from the Date of
Termination to the date of Executive's 70th birthday, the amount calculated in
accordance with this Section 3(a)(2) shall be reduced by multiplying such amount
by a fraction the numerator of which is the number of months, including a
partial month (with a partial month being expressed as a fraction the numerator
of which is the number of days remaining in such month and the denominator of
which is the number of days in such month), so remaining and the denominator of
which is twenty-four (24) months; provided further, that any amount paid
pursuant to this Section 3(a)(2) shall be paid in lieu of any other amount of
severance pay to be received by Executive upon termination of employment of
Executive under any severance plan, policy or arrangement of the Company.

8 of 16



--------------------------------------------------------------------------------



       (b)     In addition to the payments to be made pursuant to paragraph (a)
of this Section 3, the Company will pay Executive the following additional
compensation and benefits

       (1)     For a period of three (3) years commencing on the Date of
Termination, the Company shall continue to keep in full force and effect all
medical, accident, disability and life insurance plans with respect to Executive
and Executive's dependents with the same level of coverage, upon the same terms
and otherwise to the same extent as such plans shall have been in effect
immediately prior to the Date of Termination. Notwithstanding the foregoing
sentence, if any of the medical, accident, disability or life insurance plans
then in effect generally with respect to other peer executives of the Company
and its affiliated companies would be more favorable to Executive, such plan
coverage shall be substituted for the analogous plan coverage provided to
Executive immediately prior to the Date of Termination, and the Company and
Executive shall share the costs of such plan coverage in the same proportion as
such costs were shared immediately prior to the Date of Termination. The
obligation of the Company to continue coverage of Executive and Executive's
dependents under such plans shall cease at such time as Executive and
Executive's dependents obtain comparable coverage under another plan, including
a plan maintained by a new employer. Execution of this Agreement by Executive
shall not be considered a waiver of any rights or entitlements Executive and
Executive's dependents may have under applicable law to continuation of coverage
under the group health plan maintained by the Company or its affiliated
companies.

       (2)     Company and Parent Company agree to amend this provision to
include severance payments related to any deferred compensation after a Deferred
Compensation Plan is defined for Executive. The failure to amend this provision
in no way negates or any other provision of this Agreement which will remain in
full force and effect.

       (c)     If during the Termination Period the employment of Executive
shall terminate by reason of a Nonqualifying Termination, then the Company shall
pay to Executive within thirty (30) days following the Date of Termination, a
cash amount equal to the sum of (1) Executive's full annual base salary from the
Company through the Date of Termination, to the extent not theretofore paid, and
(2) any compensation previously deferred by Executive (together with any
interest and earnings thereon) and any accrued vacation pay, in each case to the
extent not theretofore paid.

       (d)     Notwithstanding the foregoing or anything to the contrary herein,
the Executive's employment shall also be deemed to have been terminated within
the Termination Period other than by reason of a Nonqualifying Termination if:

       (1)     the Executive's employment is terminated without Cause prior to a
Change in Control (or, if later, prior to the consummation of the transaction,
the approval of which by the Company's members constitutes a Change in Control
under Section 1(d)(1)(B) or (C), or the approval of which by any Parent
Company's stockholders constitutes a Change in Control under Section 1(d)(2)(C)
or (D) hereof) and such termination was at the request or direction of a Person
who has entered into an agreement with the Company or Parent Company the
consummation of which or the approval of which by the Company's members or
Parent Company's stockholders would constitute a Change in Control;

9 of 16



--------------------------------------------------------------------------------



       (2)     the Executive terminates his employment with Good Reason prior to
a Change of Control (or, if later, prior to the consummation of the transaction,
the approval of which by the Company's members constitutes a Change in Control
under Section 1(d)(1)(B) or (C), or the approval of which by any Parent
Company's stockholders constitutes a Change in Control under Section 1(d)(2)(C)
or (D) hereof) and the circumstance or event which constitutes Good Reason
occurs at the request, direction or in consideration of a Person who has entered
into an agreement with the Company or Parent Company the consummation of which
or the approval of which by the Company's members or Parent Company's
stockholders would constitute a Change in Control; or

       (3)     the Executive's employment is terminated without Cause prior to a
Change in Control (or, if later, prior to the consummation of the transaction,
the approval of which by the Company's members constitutes a Change in Control
under Section 1(d)(1)(B) or (C), or the approval of which by any Parent
Company's stockholders constitutes a Change in Control under Section 1(d)(2)(C)
or (D) hereof) and such termination is otherwise in connection with or in
anticipation of a Change in Control which actually occurs.

       4.     Certain Additional Payments by the Company.

       (a)     Anything in this Agreement to the contrary notwithstanding, in
the event it shall be determined that any payment or distribution by the Company
or its affiliated companies to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Section 4) (a "Payment") would be subject to the excise tax imposed
by Section 4999 of the Code, or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
"Excise Tax"), then the Company shall pay to Executive an additional payment (a
"Gross-Up Payment") in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

       (b)     Subject to the provisions of Section 4(c), all determinations
required to be made under this Section 4, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by the Company's
public accounting firm (the "Accounting Firm") which shall provide detailed
supporting calculations both to the Company and Executive within fifteen (15)
business days of the receipt of notice from Executive that there has been a
Payment, or such earlier time as is requested by the Company. In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, Executive shall appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 4, shall be paid by the Company to Executive within five (5) days of the
receipt of the Accounting Firm's determination. If the Accounting Firm
determines that no Excise Tax is payable by Executive, it shall furnish
Executive with a written opinion that failure to report the Excise Tax on
Executive's applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding upon the Company and Executive. As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made ("Underpayment"), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 4(c) and Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of Executive.

10 of 16



--------------------------------------------------------------------------------



 

       (c)     Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. Executive shall
not pay such claim prior to the expiration of the thirty (30) day period
following the date on which Executive gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies Executive in writing prior to the
expiration of such period that it desires to contest such claim, Executive
shall:

       (1)     give the Company any information reasonably requested by the
Company relating to such claim;

       (2)     take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company;

       (3)     cooperate with the Company in good faith in order effectively to
contest such claim; and

       (4)     permit the Company to participate in any proceedings relating to
such claim; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold Executive harmless, on
an after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 4(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided further, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and provided
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company's control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

11 of 16



--------------------------------------------------------------------------------



       (d)     If, after the receipt by Executive of an amount advanced by the
Company pursuant to Section 4(c), Executive becomes entitled to receive, and
receives, any refund with respect to such claim, Executive shall (subject to the
Company's complying with the requirements of Section 4(c)) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by Executive of
an amount advanced by the Company pursuant to Section 4(c), a determination is
made that Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify Executive in writing of its intent to
contest such denial of refund prior to the expiration of thirty (30) days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

       5.     Withholding Taxes.

       The Company may withhold from all payments due to Executive (or
Executive's beneficiary or estate) hereunder all taxes which, by applicable
federal, state, local or other law, the Company is required to withhold
therefrom.

       6.     Reimbursement of Expenses.

       If any contest or dispute shall arise under this Agreement involving
termination of Executive's employment with the Company or involving the failure
or refusal of the Company to perform fully in accordance with the terms hereof,
the Company shall reimburse Executive, on a current basis, for all legal fees
and expenses, if any, incurred by Executive in connection with such contest or
dispute, together with interest at a rate equal to the rate of interest
published in the Wall Street Journal under the caption "Money Rates" as the
prime rate, but in no event higher than the maximum legal rate permissible under
applicable law, such interest to accrue from the date the Company receives
Executive's statement for such fees and expenses through the date of payment
thereof; provided, however, that in the event the resolution of any such contest
or dispute includes a finding denying, in total, Executive's claims in such
contest or dispute, Executive shall be required to reimburse the Company, over a
period of twelve (12) months from the date of such resolution, for all sums
advanced to Executive pursuant to this Section 6.

12 of 16



--------------------------------------------------------------------------------



       7.     Operative Event.

       Except as provided in Section 3(d), but notwithstanding any other
provision herein to the contrary, no amounts shall be payable hereunder unless
and until there is a Change in Control at a time when Executive is employed by
the Company.

       8.     Termination of Agreement.

       (a)     This Agreement shall be effective on the date hereof and shall
continue until terminated by the Company as provided in paragraph (b) of this
Section 8; provided, however, that this Agreement shall terminate in any event
upon the first to occur of (1) Executive's 70th birthday, (2) Executive's death,
or (3) except as provided in Section 3(d) hereof, termination of Executive's
employment with the Company prior to a Change in Control.

       (b)     The Company shall have the right, prior to a Change in Control,
in its sole discretion, pursuant to action by the Board, to terminate this
Agreement, which termination shall not become effective until the date fixed by
the Board for such termination, which date shall be at least 120 days after
notice thereof is given by the Company to Executive in accordance with Section
11; provided, however, that no such action shall be taken by the Board during
any period of time when the Board has knowledge that any person has taken steps
reasonably calculated to effect a Change in Control until, in the opinion of the
Board, such person has abandoned or terminated its efforts to effect a Change in
Control; and provided further, that in no event shall this Agreement be
terminated in the event of a Change in Control.

       9.     Scope of Agreement.

       Nothing in this Agreement shall be deemed to entitle Executive to
continued employment with the Company and its subsidiaries, and except as
provided in Section 3(d) hereof, if Executive's employment with the Company
shall terminate prior to a Change in Control, then Executive shall have no
further rights under this Agreement; provided, however, that any termination of
Executive's employment following a Change in Control (or as described in Section
3(d)) shall be subject to all of the provisions of this Agreement.

       10.     Successors; Binding Agreement.

       (a)     This Agreement shall not be terminated by any merger or
consolidation of the Company whereby the Company is or is not the surviving or
resulting corporation or as a result of any transfer of all or substantially all
of the assets of the Company. In the event of any such merger, consolidation or
transfer of assets, the provisions of this Agreement shall be binding upon the
surviving or resulting corporation or the person or entity to which such assets
are transferred.

       (b)     The Company agrees that concurrently with any merger,
consolidation or transfer of assets referred to in paragraph (a) of this Section
10, it will cause any successor or transferee unconditionally to assume, by
written instrument delivered to Executive (or Executive's beneficiary or
estate), all of the obligations of the Company hereunder. Failure of the Company
to obtain such assumption prior to the effectiveness of any such merger,
consolidation or transfer of assets shall be a breach of this Agreement and
shall entitle Executive to compensation and other benefits from the Company in
the same amount and on the same terms as Executive would be entitled hereunder
if Executive's employment were terminated following a Change in Control other
than by reason of a Nonqualifying Termination. For purposes of implementing the
foregoing, the date on which any such merger, consolidation or transfer becomes
effective shall be deemed the Date of Termination.

13 of 16



--------------------------------------------------------------------------------



       (c)     This Agreement shall inure to the benefit of and be enforceable
by Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive shall die
while any amounts would be payable to Executive hereunder had Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to such person or persons
appointed in writing by Executive to receive such amounts or, if no person is so
appointed, to Executive's estate.

       11.     Notice.

       (a)     For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered or five days after deposit in the
United States mail, certified and return receipt requested, postage prepaid,
addressed (1) if to the Executive, to Shahid J. Malik, Strategic Energy, L.L.C.,
Two Gateway Center, Pittsburgh, Pennsylvania 15222 and if to the Company, to
Strategic Energy L.L.C., Two Gateway Center, Pittsburgh, Pennsylvania 15222,
Attention: General Counsel, or (2) to such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt.

       (b)     A written notice of Executive's Date of Termination by the
Company or Executive, as the case may be, to the other, shall (1) indicate the
specific termination provision in this Agreement relied upon, (2) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive's employment under the provision
so indicated, and (3) specify the termination date (which date shall be not less
than fifteen (15) days after the giving of such notice). The failure by
Executive or the Company to set forth in such notice any fact or circumstance
which contributes to a showing of Good Reason or Cause shall not waive any right
of Executive or the Company hereunder or preclude Executive or the Company from
asserting such fact or circumstance in enforcing Executive's or the Company's
rights hereunder.

       12.     Full Settlement; Resolution of Disputes.

       (a)     The Company's obligation to make any payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against Executive or others. In no event
shall Executive be obligated to seek other employment or take any other action
by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement and, such amounts shall not be reduced whether or
not Executive obtains other employment.

       (b)     If there shall be any dispute between the Company and Executive
in the event of any termination of Executive's employment, then, unless and
until there is a final, nonappealable judgment by a court of competent
jurisdiction declaring that such termination was for Cause, that the
determination by Executive of the existence of Good Reason was not made in good
faith, or that the Company is not otherwise obligated to pay any amount or
provide any benefit to Executive and Executive's dependents or other
beneficiaries, as the case may be, under paragraphs (a) and (b) of Section 3,
the Company shall pay all amounts, and provide all benefits, to Executive and
Executive's dependents or other beneficiaries, as the case may be, that the
Company would be required to pay or provide pursuant to paragraphs (a) and (b)
of Section 3 as though such termination were by the Company without Cause or by
Executive with Good Reason; provided, however, that the Company shall not be
required to pay any disputed amounts pursuant to this paragraph except upon
receipt of an undertaking by or on behalf of Executive to repay all such amounts
to which Executive is ultimately adjudged by such court not to be entitled.

14 of 16



--------------------------------------------------------------------------------



       13.     Employment with Subsidiaries.

       Employment with the Company for purposes of this Agreement shall include
employment with any corporation or other entity in which the Company has a
direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities of such corporation or other
entity entitled to vote generally in the election of directors.

       14.     Governing Law; Validity.

       The interpretation, construction and performance of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the Commonwealth of Pennsylvania without regard to the principle of conflicts
of laws. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which other provisions shall remain in full force and effect.

       15.     Counterparts.

       This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original and all of which together shall constitute one
and the same instrument.

       16.     Miscellaneous.

       No provision of this Agreement may be modified or waived unless such
modification or waiver is agreed to in writing and signed by Executive and by a
duly authorized officer of the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. Failure by Executive or the Company
to insist upon strict compliance with any provision of this Agreement or to
assert any right Executive or the Company may have hereunder, including, without
limitation, the right of Executive to terminate employment for Good Reason,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement. The rights and benefits payable hereunder
are in addition to any rights of, or benefits payable to, Executive, Executive's
estate or Executive's beneficiaries under any other employee benefit plan or
compensation program of the Company, excluding any other severance plan, policy
or arrangement of the Company.

15 of 16



--------------------------------------------------------------------------------



       17.     Guarantee of Payment.

       Great Plains Energy hereby guarantees to Executive, the payment of any
and all amounts that may be due Executive under this Agreement, and the
performance and discharge of all other obligations of the Company under this
Agreement after written demand has been delivered to the Company and the Company
has refused to so pay or perform; provided, however, that Great Plains Energy's
obligation to perform hereunder is subject to all the conditions to the
obligations of the Company to pay or perform under this Agreement and any rights
of non-payment or non-performance that the Company may have (other than
bankruptcy or insolvency).

       IN WITNESS WHEREOF, the Great Plains Energy and the Company each has
caused this Severance Agreement to be executed by a duly authorized officer and
Executive has executed this Agreement as of the day and year first above
written.

GREAT PLAINS ENERGY INCORPORATED

By: /s/Michael J. Chesser                     
Name: Michael J. Chesser                     
Title:  Chief Executive Officer                




EXECUTIVE

             /s/Shahid J. Malik                
               Shahid J. Malik                 
                 (Print Name)

STRATEGIC ENERGY, L.L.C.

By: /s/Andrew J. Washburn                   
Name: Andrew J. Washburn                  
Title:   Interim President                        



 

 

16 of 16